Citation Nr: 0203739	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

During the pendency of his appeal, the veteran stated that he 
would like his claim of entitlement to service connection for 
PTSD to include anxiety and major depression.  To encompass 
the veteran's request, and as entitlement to service 
connection for psychiatric disability however diagnosed was 
adjudicated by the RO, the issue on appeal has been restyled 
as listed on the title page.

On substantive appeal received in September 2000, the veteran 
stated that his medical records show that he has 
hypertension.  Thus far, a claim for service connection for 
hypertension has not been adjudicated.  The matter is 
referred to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims, whereas the veteran has failed to report for 
scheduled VA examinations and has failed to submit detailed 
information of his alleged stressors.  

2.  A chronic low back disability related to active service 
has not been demonstrated.

3.  The veteran did not engage in combat with the enemy, and 
the competent evidence does not verify the occurrence of any 
claimed in-service stressor.

4.  Chronic psychiatric disability, to include PTSD, anxiety 
and depression, has not been demonstrated to be related to 
active service, nor may in-service occurrence be presumed.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  

2.  A chronic psychiatric disability, to include PTSD, 
anxiety, and depression, was not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)(codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  VA also issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The veteran has received notice of the evidence 
and information needed to substantiate his claims.  In July 
2000, he was provided a statement of the case informing him 
of the applicable law, regulations, and reasons and bases 
associated with his claims, as well as the type of evidence 
needed to substantiate the claims.  In addition, in January 
2000 the RO had mailed to the veteran a letter advising him 
that his application was incomplete and apprising him of the 
additional information and evidence needed to substantiate 
his claims.  The veteran did not respond.  By letter dated in 
March 2001 the RO again asked the veteran to submit 
information associated with his alleged in-service stressors 
and additional evidence and information to substantiate his 
claims.  The RO also informed the veteran of the VCAA.  The 
veteran, however, still did not respond.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  The 
veteran's service medical records, VA and non-VA medical 
reports and Social Security Administration (SSA) records have 
been associated with the claims folder.  The veteran has not 
identified any outstanding medical evidence.  

Regarding VA examinations, it is noted that a July 2001 
notation indicates that the veteran was scheduled to appear 
at a VA PTSD examination, and that notice of the scheduled 
examination was mailed to the latest address of record.  The 
veteran, however, failed to appear.  In September 2001, the 
RO issued to the veteran a supplemental statement of the case 
advising him of his failure to appear and the impact that it 
had on his PTSD claim.  It is also noted that in January 
2002, the veteran's representative acknowledged that the 
veteran failed to report for his scheduled examination.  The 
representative then stated that he would attempt to contact 
the veteran and requested a 30-day period for response.  The 
representative indicated that the veteran would report for an 
examination if contacted.  However, since that time the 
veteran still has not responded.  

The veteran's representative also averred that the RO failed 
in its duty to assist by not contacting United States Army & 
Joint Services Environmental Support Group, now the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  As previously discussed, the record demonstrates 
that on two separate occasions the RO asked the veteran to 
provide specific, detailed information associated with his 
alleged in-service stressors.  The veteran, however, did not 
respond to either request.  Given the foregoing in 
conjunction with the service administrative and medical 
reports which are of record, the Board finds that VA has 
fulfilled its duty to assist the veteran.  

In light of the foregoing development, the Board finds that 
VA has reasonably attempted to assist the veteran with 
obtaining evidence needed to substantiate his claims, whereas 
the veteran has failed to respond to several requests for 
information and failed to appear at a scheduled VA 
examination.  The veteran also has not indicated a desire to 
appear at a VA examination, nor has he responded to the RO's 
requests to submit detailed information associated with his 
claimed in-service stressors.  The Board notes that the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied, 1 Vet. App. 406 (1991).  In light of the above, a 
remand for obtaining additional records and/or a VA 
examination is not necessary.

Because the Board finds that no additional notification or 
development action is required under the VCAA and VA has 
stated that in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran seeks service connection for a low back disorder 
and psychiatric disability, including PTSD, anxiety, and 
major depression.  Service connection may be established for 
disability due to an injury or disease incurred in or 
aggravated by active service, see 38 U.S.C.A. § 1110; for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d); 
and for a chronic disease, including arthritis and psychoses, 
if manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 2 F.3d 1361 (Fed. Cir. 
2001).

Low Back Disorder

The veteran avers that service connection for a low back 
disorder is warranted as he injured his back during active 
service.  As previously indicated, a veteran seeking 
disability compensation benefits must establish the existence 
of a disability and a connection between active service and 
the current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In this case, careful consideration of the relevant evidence 
establishes that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability.  The current diagnoses of low back pain and acute 
lumbosacral strain with spasm, spondylolisthesis, and 
radiculopathy, and the veteran's assertions presented on 
appeal are acknowledged.  Nonetheless, the competent evidence 
establishes that the veteran's current low back disorder was 
initially clinically demonstrated contemporaneous with and as 
a result of post service work-related injuries.  There is no 
medical evidence of record demonstrating that the disability 
had its onset in service, became manifest to a compensable 
degree within a year post service, or that his current low 
back disorder is attributable to any event of active service.  

The service medical records, including the April 1971 Report 
of Medical Examination for separation from service , show no 
complaints of or treatment for a low back disorder.  The 
record thereafter does not contain any medical records 
associated with a back disorder until 1998.  A July 1998 
evaluation report from the Kentucky Physical Therapy 
Williamsburg Clinic reflects that the veteran reported that 
on June 16, 1998, during the course of his normal work duties 
he attempted to pull some welding tanks and, after operating 
a gasoline powered hedge trimmer, noticed a gradual onset of 
right-sided lumbar pain that had persisted.  At that time the 
veteran also reported a history of injuring his back after 
heavy lifting, occurring approximately 12 years earlier.  
Medical reports from the Kentucky Physical Therapy Clinic 
dated from 1998 to 1999; a St. Elizabeth Business Health 
Center Referral to Specialist Form dated in 1998; clinical 
entries dated in 1998 from the veteran's private medical 
doctors; a March 1999 Consultation evaluation report from 
B.S., M.D.; and VA treatment reports, all reflect that the 
veteran received treatment for post service work-related back 
injuries.  The reports generally indicate that the veteran 
had injured his back on four separate occasions, and that all 
of the injuries occurred on the job over the past 10 years.  
Not one of the reports references service or any events of 
service.  

Given the foregoing, the preponderance of the evidence 
establishes that the veteran's current low back disorder 
occurred as a result of post-service events.  Without any 
competent evidence suggesting any conclusion to the contrary, 
the veteran's statements do not suffice to establish 
entitlement to service connection for a back disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the evidence 
preponderates against the claim, and the matter is denied. 


Psychiatric Disorder, to include PTSD, anxiety, and 
depression

The veteran seeks service connection for psychiatric 
disability to include PTSD, anxiety and depression.  Service 
connection may be established for any psychiatric disability 
incurred in or aggravated by active service.  38 U.S.C. 
§ 1110.  To establish entitlement to service connection for 
PTSD, the following elements are required: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R § 3.304(f).  

Service connection may be established for a psychosis if 
demonstrated to at least a compensable degree within one year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be established for psychiatric 
disease diagnosed at any time after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In this case, a September 2000 clinical entry reflects that 
the veteran's stressors include being "overrun" at Chu Li, 
South Vietnam, having foot-long rats crawl over him, seeing 
wounded people while being hospitalized for malaria, and 
having his "hooch" be the target of thrown gas hand 
grenades.  It is acknowledged that a current diagnosis of 
PTSD has been made and that the veteran and VA examiners, 
relying on the veteran's historical recitation as discussed 
further below, indicate that the diagnosis is related to in-
service events.  Thus, the disposition of this claim rests 
upon whether there is competent, objective evidence of record 
establishing the occurrence of the claimed stressors.  Cohen 
v. Brown, 10 Vet. App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
Therefore, the standard used to establish in-service 
stressors depends upon whether the veteran engaged in combat 
with the enemy.  If the veteran engaged in such combat, his 
lay testimony regarding stressors related to such combat will 
be accepted as conclusive evidence of the presence of in-
service stressors, unless there is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); Fossie v. 
West, 12 Vet. App. 1 (1998), reconsideration/review denied, 
12 Vet. App. 234 (1999); 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Fossie v. West, 12 Vet. App. at 5.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99 
(Requires veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality).  The DD Form 214 and 
service administrative and medical records show that the 
veteran served in Vietnam as a cook.  The records do not 
indicate that he engaged in combat with the enemy or received 
any awards, medals, or citations indicative of such activity.  

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to substantiate his claim, 
the evidence must show that he experienced a non-combat 
stressor in service.  The veteran's contention presented on 
appeal, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

Except for the veteran's statements presented on appeal, the 
record is void of evidence to demonstrate the occurrence of 
his claimed noncombat stressors.  The service records are 
completely negative for any indication of the claimed in-
service stressors.  While the DD Form 214 shows that he 
received the Vietnam Service Medal and Vietnam Campaign Medal 
with 1960 device, these medals are insufficient to verify the 
occurrence of any alleged stressors.  

The post-service evidence also fails to establish the 
occurrence of any alleged in-service stressors.  These 
reports merely document the veteran's recitation of incurring 
traumatic events during active service and record diagnoses 
of PTSD.

The veteran's account of incurring traumatic events in 
service is insufficient to establish the occurrence of the 
veteran's alleged in-service stressors.  As discussed above, 
the service administrative and medical reports fail to 
confirm the occurrence of any stressor.  Additionally, when 
diagnosing PTSD in 2000, the examiner did not reference the 
veteran's claims file or any other objective evidence.  
Moreover, as previously stated, credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Even though 
the examining physicians have found the veteran's historical 
account credible, their acceptance of this veracity cannot, 
by itself, without further corroborating evidence, prove that 
the claimed in-service stressors actually occurred.  Id.; 
Dizoglio v. Brown, 9 Vet. App. at 166.  

The veteran also seeks entitlement to service connection for 
psychiatric disability however diagnosed, to include anxiety 
and depression.  The evidence, however, preponderates also 
against this claim.  At the outset, the Board acknowledges 
that a diagnosis of dysthymia with anxiety has been made.  
The Board also acknowledges the veteran's assertions which 
attribute those disorders to events of active service.  
However, there is no competent evidence of record showing 
that any psychiatric disorder was present in service or 
etiologically related to service or any events of service.  
Additionally, there is no medical evidence establishing that 
a psychosis became manifest to a compensable degree within a 
year after service.  The service medical records are negative 
in this respect, and not one of the post-service VA or non-VA 
medical reports attributes a psychiatric disorder to active 
service.  Thus, in spite of the veteran's assertions 
presented on appeal, the evidence weighs against these claims 
as well.

In sum, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, anxiety, and 
depression.  The appeal is denied.  



ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a psychiatric disorder, 
including PTSD, anxiety, and depression is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

